Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 3-21-2022 Amendment was received.  Claims 1-3 were amended and Claims 4-6 were cancelled. Claims 1-3 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a first washer fixed to the first end portion” is indefinite.  It is unclear if the first end portion is referring to the lower first end portion, previously introduced, or if this is some additional end portion?  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 1, “a second washer fixed to the second end portion” is indefinite. It is unclear if the second end portion is referring to the upper second end, portion previously introduced, or if this is an additional end portion?  The claims were examined as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,003,283 to Janiszewski in view of US 4,717,265 to Shioda and “Mechanical Components” and further in view of “Mechanical Design” or JP 2002336918A. 

In re Claim 1, Janiszewski teaches a die set (see Fig. 1) apparatus comprising: 
a first die holder which holds a first die (see Fig. 1, #14); 
a second die holder which holds a second die (see Fig. 2, #10); 
a guide post which guides relative movement between the first die holder and the second die holder in directions of coming close to each other and of separating from each other (see structure, #24, #56, #40, #70, #72, i.e., the structure that allows the dies to come together and separate); and a lift mechanism which urges the second die holder in a direction of separating the second die holder from the first die holder (the spring #72 urges the dies away from one another).  

While Janiszewski teaches a lift mechanism, the lift mechanism does not teach the structure claimed.  Namely, the lift mechanism comprises: 
a guide pin extending in a direction parallel to the guide post between the first die holder and the second die holder; 
a linear motion guide member provided on the guide pin, the linear motion guide member comprising a cylinder retainer and a plurality of balls provided to be rollable in the cylindrical retainer, the linear motion guide member including a lower first end portion and an upper second end portion, and the linear motion guide member being movable in a direction along an axis of the guide pin; 
a first washer fixed to the first end portion of the linear motion guide member, the first washer comprising a first recess formed on a lower surface of the first washer; 
a second washer fixed to the second end portion of the linear motion guide member, the second washer comprising a second recess formed on an upper surface of the second wash; 
a first coil spring formed of a first wire which is shaped cylindrically, a cross section of the first wire being a flat rectangular shape in which a thickness of the first wire is smaller than a width of the first wire, the first coil spring including a first end turn portion and a second end turn portion, and the first coil spring being arranged in such a state that the first coil spring is compressed between the first die holder and the first washer; 
a second coil spring formed of a second wire which is shaped cylindrically, a cross section of the second wire being a flat rectangular shape in which a thickness of the second wire is smaller than a width of the second sire, the second coil spring including a third end turn portion and a fourth end turn portion, and the second coil spring being arranged in such a state that the second coil spring is compressed between the second die holder and the second washer; 
a first positioning portion comprising an outer peripheral surface of a spacer which is inserted at the first end turn portion, the first positioning portion controlling the first end turn portion from moving in a radial direction of the guide pin in a state where a first gap is formed between an inner surface of the first coil spring and the guide pin; 
a second positioning portion comprising an inner peripheral surface of the first recess into which the flat rectangular shaped first wire of the second end turn portion is inserted, the second positioning portion controlling the second end turn portion from moving in the radial direction of the guide pin in a state where the first gap is formed between the inner surface of the first coil spring and the guide pin; 
a third positioning portion comprising an inner peripheral surface of a recess which is formed on the second die holder and into which the third end turn portion is inserted, the third positioning portion controlling the third end turn portion from moving in the radial direction of the guide pin in a state where a second gap is formed between an inner surface of the second coil spring and the guide pin; and 
a fourth positioning portion comprising an inner peripheral surface of the second recess into which the flat rectangular shaped second wire of the forth end turn potion is inserted, the forth positing portion controlling the fourth end turn portion from moving in the radial direction of the guide pin in a state where the second gap is formed between the inner surface of the second coil spring and the guide pin.

However, Shioda teaches that it is known to provide a lift mechanism (see Shioda, Figs. 1-2) 3 comprising: 
a guide pin extending in a direction parallel to the guide post between the first die holder and the second die holder (see Fig. 3, #13); 
a linear motion guide member provided on the guide pin(see Figs. 3-4, bearing race #3 and bearings #2), the linear motion guide member comprising a cylinder retainer (see Fig. 3, retainer #3) and a plurality of balls provided to be rollable in the cylindrical retainer (see Fig. 3, showing balls #2 which can be rolled about while in the retainer #3), the linear motion guide member including a lower first end portion (see Fig. 3, retainer portion #3 adjacent to thrust bearing #8) and an upper second end portion (see Fig. 3, retainer portion #3 adjacent to thrust bearing #7, and the linear motion guide member being movable in a direction along an axis of the guide pin (The linear motion guide member #3/#2 in Fig. 3 can move along #13); 
a first washer fixed to the first end portion of the linear motion guide member (see Fig. 3, spring catcher #9), the first washer comprising a first recess formed on a lower surface of the first washer (the spring catcher #9 includes a recess portion in which spring #10 is located – see Fig. 3); 
a second washer fixed to the second end portion of the linear motion guide member (see Fig. 3, spring catcher #6), the second washer comprising a second recess formed on an upper surface of the second wash (the spring catcher #6 includes a recess portion in which spring #5 is located); 
a first coil spring formed of a first wire which is shaped cylindrically (see Fig. 3, spring #10), the first coil spring including a first end turn portion and a second end turn portion (see Fig. 3, the spring includes two end portions a lower end portion and an upper end portion), and the first coil spring being arranged in such a state that the first coil spring is compressed between the first die holder and the first washer (the spring #10 is compressed between the first washer #9 and the structure secured to the first die holder); 
a second coil spring formed of a second wire which is shaped cylindrically (see Fig. 3, #5), the second coil spring including a third end turn portion and a fourth end turn portion, and the second coil spring being arranged in such a state that the second coil spring is compressed between the second die holder and the second washer; 
a first positioning portion (see annotate Fig. 3, below);
a second positioning portion (see annotated Fig. 3, below) comprising an inner peripheral surface of the first recess (see annotated Fig. 3 below, the inner surface of #9) into which the first wire of the second end turn portion is inserted (see annotated Fig. 1 showing the spring #10 located in #8), the second positioning portion controlling the second end turn portion from moving in the radial direction of the guide pin in a state where the first gap is formed between the inner surface of the first coil spring and the guide pin (the structure of #8 prevents the spring from moving in the radial direction i.e., straight from the axis) ; 
a third positioning portion (see annotated Fig. 3, below) comprising an inner peripheral surface of a recess which is formed on the second die holder and into which the third end turn portion is inserted (See structure #13 which includes a recess in Fig. 3), the third positioning portion controlling the third end turn portion from moving in the radial direction of the guide pin in a state where a second gap is formed between an inner surface of the second coil spring and the guide pin (the structure of #13 prevents the spring from moving in the radial direction i.e., straight from the axis); and 
a fourth positioning portion (see annotated Fig. 3, below) comprising an inner peripheral surface of the second recess into which the second wire of the forth end turn potion is inserted (see Fig. 3, showing a peripheral surface of #6), the forth positing portion controlling the fourth end turn portion from moving in the radial direction of the guide pin in a state where the second gap is formed between the inner surface of the second coil spring and the guide pin (the structure of #6 prevents the spring from moving in the radial direction i.e., straight from the axis) .

    PNG
    media_image1.png
    1123
    729
    media_image1.png
    Greyscale

In the same field of invention, linear movement structures with bearings, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the ball bearing structure of the pin #20 and sleeve #40 portions of Janiszewski with the linear ball bearing structure of Shioda.  Doing so is the substitution of one known liner movement structure with ball bearings with another known linear movement structure with ball bearings to achieve the result of linearly moving two structures together (see MPEP 2143, I, B).  Doing so provides a structure wherein the bearing structure is located in the same vertical to prevent excessive forces moving the bearing structure out of place (see Shioda, Col. 3, ll. 20-40).  Having the bearing structure remain in place ensures that a smooth movement occurs reducing the force and friction required to move the device. 

Such a combination would provide for the first coil spring (the first spring of Shioda would be placed between the dies of Janiszewski) is compressed between the first die holder and the second coil spring is compressed between the second die holder and the second washer (the second spring of Shioda would be placed between the dies of Janiszewski). 

Janiszewski in view of Shioda, for the reasons above, does not teach: a cross section of the first and second wire being a flat rectangular shape in which a thickness of the second wire is smaller than a width of the second sire, or a first positioning portion comprising an outer peripheral surface of a spacer which is inserted at the first end turn portion, the first positioning portion controlling the first end turn portion from moving in a radial direction of the guide pin in a state where a first gap is formed between an inner surface of the first coil spring and the guide pin. 

However, Machine Design teaches that it is known to provide a machined helical spring, wherein a cross section of the first wire is of a flat rectangular shape (see annotated Fig. 1, below) in which a thickness of the wire is smaller than a width of the wire (see annotated Fig. 1, below); and a cross section of the second wire is of a flat rectangular shape(see annotated Fig. 1, below)  in which a thickness of the wire is smaller than a width of the wire(see annotated Fig. 1, below).

    PNG
    media_image2.png
    395
    444
    media_image2.png
    Greyscale

In the same field of invention, coil springs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the springs of modified Janiszewski with the machined springs taught by Mechanical Components.  Doing so provides a more precise performance spring which adhere to rigid performance standards in regards to spring rate (see Mechanical Components, Pgs. 16-45 to 16-46). 

In addition, “Mechanical Components,” teaches that it is known in the art to provide a first positioning portion comprising an outer peripheral surface of a spacer which is inserted at the first end turn portion (see Mechanical Components, Fig. 1, spring centering seats), the first positioning portion controlling the first end turn portion from moving in a radial direction (the structure of the centering seats of Mechanical Components in Fig. 1 provide an outer peripheral surface that controls the location of the spring). 

    PNG
    media_image3.png
    786
    567
    media_image3.png
    Greyscale

In the same field of invention, coil spring holders, it would have been obvious to one of ordinary skill in the art to provide a position structure illustrated in Mechanical Components.  Doing so would properly position the spring including centering the spring in the location.  

Such a combination would provide for the spacer controlling the first end turn portion from moving in a radial direction of the guide pin in a state where a first gap is formed between an inner surface of the first coil spring and the guide pin, as the centered spring would be prevented from moving. 

Alternatively, JP 2002336918A teaches that it is known to secure springs by a first positioning portion is formed of an outer peripheral surface of a spacer which is inserted at the first end turn portion (see JP 2002336918A, Fig. 2, Stopper, #5, including the structure inserted into the spring). In the same field of invention, dies and springs for dies, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the spring attachment structure of modified Janiszewski with that of JP 2002336918A.  Doing so is the substitution of one known attachment /locating structure for a spring for another known attachment/locating structure for a spring, in order to secure a spring in a die (see MPEP, 2143, I, B).  Such a structure prevents the spring from moving during operation. I.e., it ensures that the spring remains located in place (see JP 2002336918A, Para. 0007). 


In re Claim 2, modified Janiszewski, for the reasons above in re Claim 1, teaches a diameter of the first coil spring is substantially constant in a length direction of the coil spring (see Shioda, Fig. 3, #10), 
and a diameter of the second coil spring is substantially constant in a length direction of the coil spring (see Shioda, Fig. 3, #5).

In re Claim 3, modified Janiszewski, for the reasons above in re Claim 1, teaches wherein the linear motion guide member comprises a ball guide including the balls and the cylindrical retainer (under the broadest reasonable interpretation the structure of #3 and #2 in Shioda is a ball guide #3 and balls #2 that retain the balls cylindrically – see Fig. 3).

Response to Arguments
 Applicant’s amendments to Claim 1 have obviated the previous 35 USC 112B rejections.  However, Applicant’s amendments to Claim 1 have introduced new 35 USC 112B rejection (see above). 
Applicant argues that the prior art does not teach amended Claim 1.  Applicant states: the structure of the die set apparatus as recited in amended independent claim 1, the occurrence of fine particles caused by the first and second coil springs (71) and (72) being in contact with the guide pin (50) is suppressed, whereby it is possible to avoid adhesion of the fine particles to the workpiece, and to keep the workpiece in a clean state.  The Examine notes that it is noted that the features upon which applicant relies (i.e., avoiding adhesion of fine particles to a workpiece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the structure of the prior art teaches the structure claimed. 
Applicant states: the linear motion guide member (51), which has a predetermined length, is arranged between the first coil spring (71) and the second coil spring (72). Despite this arrangement, since the close-contact length of each of the first and second coil springs (71) and (72) is small, a stroke of deflection, which is sufficiently larger than a movement stroke which takes place when the die holder (12) is moved in the up-down direction, can be secured. The Examine notes that it is noted that the features upon which applicant relies (i.e., the close-contact length of each of the first and second coil springs (71) and (72) is small) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the structure of the prior art teaches the structure claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724